Exhibit 10.58

POWERWAVE TECHNOLOGIES EXECUTIVE OFFICER CASH COMPENSATION PLAN

ARTICLE I.

PURPOSE

Section 1.1 Purpose of the Plan. The purpose of this Cash Compensation Plan
(“Plan”) is to increase stockholder value and to further the growth and
financial success of Powerwave Technologies, Inc. (the “Company”) and its
subsidiaries by offering performance incentives designed to attract, retain and
motivate the executive officer of the Company.

ARTICLE II.

ADMINISTRATION

Section 2.1 Administration of the Plan.

(a) The Plan will be administered by the Compensation Committee. Each member of
the Compensation Committee shall be a member of the Board of Directors of the
Company (the “Board,”) a “non-employee director” as defined by Rule 16b-3 of the
Securities Exchange Act of 1934, and an “outside director” for purposes of
Section 162(m) of the Internal Revenue Code.

(b) The Compensation Committee has and may exercise such powers and authority of
the Board as may be necessary or appropriate for the Compensation Committee to
carry out its functions as described in the Plan. Subject to the provisions of
the Plan, the Compensation Committee has authority in its discretion to select
the eligible employees to whom, and the time or times at which, Performance
Awards shall be granted, the Performance Criteria utilized to measure the value
of Performance Awards and such other terms and conditions applicable to each
individual Performance Award as the Compensation Committee shall determine. In
its absolute discretion, the Board may at any time and from time to time
exercise any and all rights and duties of the Compensation Committee under the
Plan except with respect to matters which under Rule 16b-3 or Section 162(m) of
the Code, or any regulations or rules issued thereunder, are required to be
determined in the sole discretion of the Compensation Committee.

(c) Subject to the express provisions of the Plan, the Compensation Committee
has the authority to interpret the Plan, to determine the terms and conditions
of Awards and to make all other determinations necessary or advisable for the
administration of the Plan.

ARTICLE III.

PERFORMANCE AWARDS

Section 3.1 Performance Awards. Any eligible employee selected by the
Compensation Committee (“Participant”) may be granted a performance award
(“Performance Award.”) Within the first forty-five (45) days of any performance
period, the Compensation Committee, in its sole discretion, shall determine the
dates of the performance period, the performance goals for each Participant, the
method for evaluating performance for the performance period, the method for
determining the Performance Award for each Participant, and the time of payment
of the Performance Award. The specific terms and conditions of each Performance
Award shall be set forth in a written statement evidencing the grant of such
Performance Award.

 

1



--------------------------------------------------------------------------------

Section 3.2 Performance Goals. In determining the performance goals
(“Performance Goals”) for each Participant, the Compensation Committee may
select one or more business criteria permitted as Performance Goals and one or
more levels of performance with respect to each such criteria, as selected by
the Compensation Committee. The Compensation Committee may provide that a
Performance Goal is to be measured over a performance period on a periodic,
annual, cumulative or average basis, and the Compensation Committee may apply a
weighting of Performance Goals to determine a performance factor to apply to
each Participant’s award payable at the end of the Performance Period. The
selection and weighting of Performance Goals may be changed from time to time by
the Compensation Committee.

Section 3.3 Payment of Award. Payment of a Performance Award will be made to the
Participant in cash. Performance Awards shall be paid at such time as designated
by the Compensation Committee following the closing of a Performance Period to
Participants who are employed by the Company on the payment date. In order to be
eligible to receive a Performance Award the Participant must be an employee of
the Company at the time the Performance Award is paid in cash. Also, a
Participant must be an employee for a minimum of forty-five (45) days prior to
the end of a Performance Period to be eligible to receive payment of a
Performance Award.

Section 3.4 Expiration of Performance Award. If a Participant’s employment with
the Company is terminated for any reason prior to the payment date, all of the
Participant’s rights under the Performance Award shall expire and terminate
unless otherwise determined by the Compensation Committee.

ARTICLE IV.

TERM AND AMENDMENT OF PLAN

Section 4.1 Effective Date and Term. The Plan has been adopted by the Board of
Directors effective as of November 13, 2007 (the “Effective Date”). The term of
the Plan shall continue until the 5th anniversary of the Effective Date, unless
sooner terminated by the Board. No new awards may be made after the termination
of the Plan, but termination of the Plan shall not effect outstanding
Performance Awards.

Section 4.2 Amendment. The Board may, at any time, amend, suspend or terminate
the Plan. Without the consent of the Participant, no amendment, suspension or
termination of the Plan shall affect any Performance Award made prior to the
date of such amendment, suspension or termination of the Plan.

ARTICLE V.

MISCELLANEOUS

Section 5.1 No Employment Rights Conferred. Nothing in this Plan or any
Performance Award granted hereunder shall confer upon any employee any right to
continue in the employ of the Company or interfere in any way with the right of
the Company to terminate his or her employment at any time. No Performance Award
payable under the Plan shall be deemed salary or compensation for the purpose of
computing benefits under any employee benefit plan or other arrangement of the
Company for the benefit of its employees unless the Company shall determine
otherwise. No Participant shall have any

 

2



--------------------------------------------------------------------------------

claim to a Performance Award until it is actually granted and paid under the
Plan. To the extent that any person acquires a right to receive payments from
the Company under this Plan, such right shall be no greater than the right of an
unsecured general creditor of the Company. All payments to be made hereunder
shall be paid from the general funds of the Company and no special or separate
fund shall be established and no segregation of assets shall be made to assure
payment of such amounts.

Section 5.2 Withholding. The Compensation Committee may cause to be made, as a
condition precedent to the payment of any Performance Award, or otherwise,
appropriate arrangements with the Participant for the withholding of any
federal, state, local, or foreign taxes.

Section 5.3 Applicable Laws. The Plan, the grant of Performance Awards and the
payment of Performance Awards shall be subject to all applicable federal and
state laws, rules, and regulations and to such approvals by any government or
regulatory agency as may be required.

Section 5.4 Binding Effect. The terms of the Plan shall be binding upon the
Company and its successors and assigns.

Section 5.5 Headings. The Headings of Articles and Sections hereof are inserted
for convenience and reference and constitute no part of the Plan.

 

3